Citation Nr: 1638516	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to February 12, 2015, and entitlement to a rating in excess of 50 percent from that date forward for posttraumatic stress disorder (PTSD) to include anxiety and insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from July 1998 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In a VA Form 9 which was received by VA in September 2013, the Veteran requested to appear before a Veterans Law Judge via a video conference hearing.  The Veteran's hearing was scheduled in August 2016.  Three days prior to the hearing, the Veteran contacted VA and informed them that he had moved to Louisiana and requested that the video conference hearing be moved to a venue in that state.  The Veteran did not appear for the August 2016 hearing.  Based on the above, the Board finds that the Veteran has presented good cause for why he should be rescheduled for a hearing to be conducted at his nearest RO in Louisiana.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in Louisiana in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




